Strictly Private & Confidential


May 2, 2011
Adam S. Gottbetter
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022


 
Re:
Service Agreement



Dear Adam:


This letter is to acknowledge that on December 22, 2010, Gottbetter & Partners,
LLP (“G&P”) received from California Gold Corp. (“CLGL”) $100,000 in cash, as
settlement in full of the attached G&P invoices totaling $257,665 (the “G&P
Outstanding Invoices”), in connection with the legal services G&P provided to
CLGL from August 15, 2007 through November 30, 2010.  G&P agrees to completely
release and forever discharge CLGL (together with its employees, agents,
parents, subsidiaries, affiliates or other representatives, heirs, executors,
successors and assigns), of and from any and all past, present or future claims,
demands, obligations, actions, causes of action, rights, damages, costs, loss of
services, expenses and compensation which G&P now has, or which may hereafter
accrue or otherwise be acquired by G&P, on account of, or in any way growing out
of the G&P Outstanding Invoices, and G&P agrees not to initiate or voluntarily
participate in any legal action, charge or complaint against CLGL with respect
to any such debts or obligations.
 
 
This agreement is limited specifically to the G&P Outstanding Invoices and does
not impact or affect in any way CLGL’s obligations to G&P with respect to any
fees due G&P by CLGL for legal services provided by G&P to CLGL following
November 30, 2010.


Very truly yours,
     
California Gold Corp.
     
  
 
Name: James D. Davidson
 
Title: President and CEO
     
ACCEPTED AND AGREED to on this 2nd day of May, 2011
 
Gottbetter & Partners, LLP
     
  
 
Name:  Adam S. Gottbetter
 
Title:    Managing Partner
 

 
 
 

--------------------------------------------------------------------------------

 